FILED
                            NOT FOR PUBLICATION                            NOV 26 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-10381

               Plaintiff - Appellee,             D.C. No. 3:11-cr-08194-NVW

  v.
                                                 MEMORANDUM*
DAWN DENISE STASZAK,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                      Neil V. Wake, District Judge, Presiding

                           Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Dawn Denise Staszak appeals from the district court judgment and

challenges her jury-trial conviction and one-month custodial and five-month home-

confinement sentence for two counts of unlawful possession of stolen mail, in



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of 18 U.S.C. § 1708. We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.

      Staszak was convicted of possessing stolen mail consisting of two Target

gift cards. Staszak argues that the district court should have excluded evidence that

she possessed 29 Walmart gift cards and 10 Kohl gift cards because this

constituted inadmissible “other act” evidence under Federal Rules of Evidence 403

and 404(b). We disagree. The district court did not abuse its discretion by

admitting the Walmart gift card evidence because it was inextricably intertwined

with Staszak’s arrest and necessary to permit the government to offer a coherent

story explaining how evidence was obtained. See United States v. Vizcarra-

Martinez, 66 F.3d 1006, 1012-13 (9th Cir. 1995). The district court did not abuse

its discretion by admitting the Kohl gift card evidence under Rule 404(b) because it

tended to show Staszak’s knowledge and intent. See United States v. Cherer, 513
F.3d 1150, 1157 (9th Cir. 2008). The record as a whole demonstrates that the

district court properly determined that the probative value of the gift card evidence

outweighed its prejudicial effect, and an appropriate limiting jury instruction was

given. See Fed. R. Evid. 403; United States v. Verduzco, 373 F.3d 1022, 1027,

1029 n.2 (9th Cir. 2004).




                                          2                                    12-10381
         Staszak next contends that the district court procedurally erred at sentencing

by failing to consider any 18 U.S.C. § 3353(a) factor other than deterrence and by

failing to consider her mitigating arguments. She further contends her sentence is

substantively unreasonable in light of these errors. The record indicates that the

district court did not procedurally err and that Staszak’s within-Guidelines

sentence is substantively reasonable in light of the section 3553(a) sentencing

factors and the totality of the circumstances, including the need for deterrence and

the protection of the integrity of the postal service. See Gall v. United States, 552
U.S. 38, 51 (2007); United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en

banc).

         AFFIRMED.




                                            3                                    12-10381